                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

JOANNE ROGERS, by and through her Guardian )
Mary Rogers, and SUZANNA HARE,             )
                                           )
                        Plaintiffs,        )
                                           )                    JUDGMENT IN A
                                           )                    CIVIL CASE
v.                                         )                    CASE NO. 5:18-cv-193-D
                                           )
MANDY COHEN, ALLIANCE BEHAVIORAL )
HEALTHCARE, and VAYA HEALTH,               )
                                           )
                        Defendants.        )


Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS defendants'
motions to dismiss [D.E. 40, 42] and DISMISSES the complaint without prejudice. The
court DENIES AS MOOT defendants' first motions to dismiss [D.E. 23, 26].


IT IS FURTHER ORDERED that plaintiffs voluntarily dismissed counts five and eight
[D.E. 50] on November 16, 2018.



This Judgment Filed and Entered on February 26, 2019, and Copies To:
Mary Kathryn Mandeville                        (via CM/ECF electronic notification)
Rodney E. Alexander                                    (via CM/ECF electronic notification)
Michael T. Wood                                        (via CM/ECF electronic notification)
Rajeev K. Premakumar                                   (via CM/ECF electronic notification)
James R. Allen                                         (via CM/ECF electronic notification)
Amy P. Mody                                            (via CM/ECF electronic notification)
Tracy J. Hayes                                         (via CM/ECF electronic notification)


DATE:                                                  PETER A. MOORE, JR., CLERK
February 26, 2019                                      (By) /s/ Nicole Sellers
                                                        Deputy Clerk
